WHEREAS, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by STANLEY S. VANNERSON, and
WHEREAS, Following a full hearing as to such complaint, the State Board of Law Examiners found that STANLEY S. VANNERSON, Wichita, Kansas, failed to properly complete an appeal to the Supreme Court or to inform the complainant of the status of his appeal, failed to respond to the complaint of the Disciplinary Administrator or to attend a hearing on the complaint, and by reason thereof violated DR 6-101 (A) (2) and (3) of the Code of Professional Responsibility, relating to the failure of a lawyer to act competently (223 Kan. cxv), and
WHEREAS, The State Board of Law Examiners made a written recommendation to this Court that said STANLEY S. VANNERSON be disciplined by “Suspension” from the practice of law, as provided by Rule No. 203 (a) (2) (223 Kan. lxxix), for an indefinite period, and
WHEREAS, In accordance with Rule 213 (c) (223 Kan. lxxxiv), a copy of the report, findings and recommendations of the Board was mailed to respondent on August 15, 1978, along with a citation directing him to file with the Court either a statement that he did not wish to file exceptions, or his exceptions to the report. The letter was returned to the Clerk of the Appellate Courts unopened and marked “Moved, Left No Address,” and
WHEREAS, On October 24, 1978, a letter was mailed by certified mail directing respondent to appear before the Court on December 8, 1978, for the imposition of discipline, pursuant to Rule No. 213 (d). Again, the letter was returned to the Clerk of the Appellate Courts unopened and marked “Addressee Unknown,” and
WHEREAS, On the 8th day of December, 1978, the matter came on for hearing before the Court, the State of Kansas appearing by Philip A. Harley, assistant attorney general, and re*166spondent appearing not, and the Court, after consideration of the report and being fully advised in the premises, finds the recommendation of the State Board of Law Examiners should be accepted.
It is, therefore, by the Court Considered, Ordered and Adjudged that the said STANLEY S. VANNERSON be and he is hereby disciplined by suspension from the practice of law for an indefinite period and that he pay the costs of the proceeding. It is further ordered that this ORDER OF SUSPENSION be published in the official Kansas Reports.
BY ORDER OF THE COURT,
dated this 14th day of December, 1978.